COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-18-00122-CV


P.F. and wife, J.F., as Next Friends       §    From the 442nd District Court
of Their Daughter I.F.
                                           §    of Denton County (16-03909-442)

v.                                         §    July 19, 2018

S.S., S.S., and S.S.                       §    Opinion by Chief Justice Quinn

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.          It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We reverse

the portion of the trial court’s summary judgment denying Appellants’ negligence

claim as to the appellees identified as “Debbie” and “Junior” in the opinion and

remand this case to the trial court for further proceedings consistent with this

opinion as to these appellees.       We affirm the remainder of the trial court’s

judgment.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Brian Quinn
                                           Chief Justice Brian Quinn